DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 02/24/2021 has been entered and considered. Upon entering, claims 3-4, 10-11, 14 have been amended, claims 1-2, 12 have been canceled and claims 21-24 have been added.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bryan W. Bockhop on 03/08/2018. Claims 4, 14 have been amended, and 21-24 have been cancelled, the amendment is as following:
4. (Currently Amended) A power management system for managing a plurality of essential loads and a plurality of nonessential loads that can be fed electric power from an alternate power source and from a grid power source, [[the]] a power distribution network configured to receive power from an inverter that receives power from the alternate power source, wherein the grid power source includes a first grid power line and a second grid power line that is 1800 out of phase with the first grid power line and wherein the inverter delivers power on a first inverter power line and a second inverter power line that is 1800 out of phase with the first power line, the power management system comprising: 
(a) power distribution network for transmitting power from the alternate power source and the grid power source to the essential loads and to the nonessential loads;  
(b) a grid power sensor that senses a grid power failure; 

(d) a plurality couplers that selectively couple the nonessential loads to the power distribution network, each of the plurality of couplers including a wireless receiver and a switch that responsive to the wireless receiver and that decouples one of the nonessential loads from the power distribution network when the decouple signal is received; 
(e) a first node, configured to be coupled to the load; 
(f) a grid relay that couples the grid power source to the first node when in a closed state and that decouples the grid power source from the first node when in an open state, the grid relay including: 
(i) a housing; 
(ii) a first grid contact in a fixed relationship with the housing and a second grid contact in a fixed relationship with the housing; 
(iii) a first load contact in a fixed relationship with the housing and a second load contact in a fixed relationship with the housing; 
(iv) a first moving contact in a movable relationship with the housing and movable between contacting both the first grid contact and the first load contact, thereby electrically coupling the first grid contact to the first load contact, and not contacting at least one of the first grid contact and the first load contact, thereby electrically decoupling the first grid contact from the first load contact, and a second moving contact in a movable relationship with the housing and movable between contacting both the second grid contact and the second load contact, thereby electrically coupling the 
(v) a state mechanism that forces the first moving contact to electrically couple the first grid contact to the first load contact and simultaneously forces the second moving contact to electrically couple the second grid contact to the second load contact thereby driving the grid relay into the closed state and that forces the first moving contact to electrically decouple couple the first grid contact from the first load contact and simultaneously forces the second moving contact to electrically decouple the second grid contact to the second load contact thereby driving the grid relay into the open state; 
(g) an inverter relay that couples the inverter to the first node when in a closed state and that decouples the inverter from the first node when in an open state; and 
(h) a controller that is responsive to the grid power sensor and that is programmed to: 
(i) cause the grid relay to be in the closed state and cause the inverter relay to be in the closed state when the grid power sensor indicates power is available from the grid; 
(ii) cause the grid relay to be in the open state when the grid power sensor indicates that power is not available from the grid; and 
(iii) cause the inverter relay to be in the open state when the grid power sensor indicates power is not available from the grid and when feedback from the grid relay indicates that the grid relay is in the closed state.  
0 out of phase with the first grid power line and wherein the inverter delivers power on a first inverter power line and a second inverter power line that is 1800 out of phase with the first grid power line, the electric power management system comprising: 
(a) a power distribution network for transmitting power from the alternate power source and the grid power source to the essential loads and to the nonessential loads; 
(b) a power management apparatus that includes: 
(i) a first node, configured to be coupled to the load; 
(ii) a grid power sensor that senses a state of the grid power source; 
(iii) a grid relay that couples the grid power source to the first node when in a closed state and that decouples the grid power source from the first node when in an open state, wherein the grid relay includes: 
(1) a housing; 
(2) a first grid contact in a fixed relationship with the housing and a second grid contact in a fixed relationship with the housing; 
(3) a first load contact in a fixed relationship with the housing and a second load contact in a fixed relationship with the housing; 
(4) a first moving contact in a movable relationship with the housing and movable between contacting both the first grid contact and the first load contact, thereby 
(5) a state mechanism that forces the first moving contact to electrically couple the first grid contact to the first load contact and simultaneously forces the second moving contact to electrically couple the second grid contact to the second load contact thereby driving the grid relay into the closed state and that forces the first moving contact to electrically decouple couple the first grid contact from the first load contact and simultaneously forces the second moving contact to electrically decouple the second grid contact to the second load contact thereby driving the grid relay into the open state; 
(iv) an inverter relay that couples the inverter to the first node when in a closed state and that decouples the inverter from the first node when in an open state; and 
(v) a controller that is responsive to the grid power sensor and that is programmed to: 
(1) cause the grid relay to be in the closed state and cause the inverter relay to be in the closed state when the grid power sensor indicates power is available from the grid;  

(3) cause the inverter relay to be in the open state when the grid power sensor indicates power is not available from the grid and when feedback from the grid relay indicates that the grid relay is in the closed state; 
(c) a wireless transmitter that is coupled to the grid power sensor that transmits a decouple signal when the grid power sensor detects a grid power failure; and 
(d) a plurality couplers that selectively couple the nonessential loads to the power distribution network, each of the plurality of couplers including a wireless receiver and a switch that is responsive to the wireless receiver and that decouples one of the nonessential loads from the power distribution network when a decouple signal is received.  
21-24. (Cancelled) 
Allowable Subject Matter
Claims 3-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 4 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A power management system for managing a plurality of essential loads and a plurality of nonessential loads that can be fed electric power from an alternate power source and from a grid power source, a power distribution network configured to receive power from an inverter that receives power from the alternate power source, wherein the grid power source includes a first grid power line and a second grid power line that is 1800 out of phase with the first grid power line and 0 out of phase with the first power line, the power management system comprising: 
(a) power distribution network for transmitting power from the alternate power source and the grid power source to the essential loads and to the nonessential loads;  
(b) a grid power sensor that senses a grid power failure; 
(c) a wireless transmitter that is coupled to the grid power sensor that transmits a decouple signal when the grid power sensor detects a grid power failure; and 
(d) a plurality couplers that selectively couple the nonessential loads to the power distribution network, each of the plurality of couplers including a wireless receiver and a switch that responsive to the wireless receiver and that decouples one of the nonessential loads from the power distribution network when the decouple signal is received; 
(e) a first node, configured to be coupled to the load; 
(f) a grid relay that couples the grid power source to the first node when in a closed state and that decouples the grid power source from the first node when in an open state, the grid relay including: 
(i) a housing; 
(ii) a first grid contact in a fixed relationship with the housing and a second grid contact in a fixed relationship with the housing; 
(iii) a first load contact in a fixed relationship with the housing and a second load contact in a fixed relationship with the housing; 

(v) a state mechanism that forces the first moving contact to electrically couple the first grid contact to the first load contact and simultaneously forces the second moving contact to electrically couple the second grid contact to the second load contact thereby driving the grid relay into the closed state and that forces the first moving contact to electrically decouple couple the first grid contact from the first load contact and simultaneously forces the second moving contact to electrically decouple the second grid contact to the second load contact thereby driving the grid relay into the open state; 
(g) an inverter relay that couples the inverter to the first node when in a closed state and that decouples the inverter from the first node when in an open state; and 
(h) a controller that is responsive to the grid power sensor and that is programmed to: 

(ii) cause the grid relay to be in the open state when the grid power sensor indicates that power is not available from the grid; and 
(iii) cause the inverter relay to be in the open state when the grid power sensor indicates power is not available from the grid and when feedback from the grid relay indicates that the grid relay is in the closed state.”  
Claims 3, 5-11 depend on the independent claim 4.
Claim 14 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “An electric power management system for managing a plurality of essential loads and a plurality of nonessential loads that can be fed electric power from an inverter that is coupled to an alternate power source and from a grid power source, wherein the grid power source includes a first grid power line and a second grid power line that is 1800 out of phase with the first grid power line and wherein the inverter delivers power on a first inverter power line and a second inverter power line that is 1800 out of phase with the first grid power line, the electric power management system comprising: 
(a) a power distribution network for transmitting power from the alternate power source and the grid power source to the essential loads and to the nonessential loads; 
(b) a power management apparatus that includes: 
(i) a first node, configured to be coupled to the load; 
(ii) a grid power sensor that senses a state of the grid power source; 

(1) a housing; 
(2) a first grid contact in a fixed relationship with the housing and a second grid contact in a fixed relationship with the housing; 
(3) a first load contact in a fixed relationship with the housing and a second load contact in a fixed relationship with the housing; 
(4) a first moving contact in a movable relationship with the housing and movable between contacting both the first grid contact and the first load contact, thereby electrically coupling the first grid contact to the first load contact, and not contacting at least one of the first grid contact and the first load contact, thereby electrically decoupling the first grid contact from the first load contact, and a second moving contact in a movable relationship with the housing and movable between contacting both the second grid contact and the second load contact, thereby electrically coupling the second grid contact to the second load contact, and not contacting at least one of the second grid contact and the second load contact, thereby electrically decoupling the second grid contact from the second load contact; and 
(5) a state mechanism that forces the first moving contact to electrically couple the first grid contact to the first load contact and simultaneously forces the second moving contact to electrically couple the second grid contact to the second load contact thereby driving the grid relay into the closed state and that forces the first moving contact to electrically decouple couple the first grid contact from the first load contact 
(iv) an inverter relay that couples the inverter to the first node when in a closed state and that decouples the inverter from the first node when in an open state; and 
(v) a controller that is responsive to the grid power sensor and that is programmed to: 
(1) cause the grid relay to be in the closed state and cause the inverter relay to be in the closed state when the grid power sensor indicates power is available from the grid;  
(2) cause the grid relay to be in the open state when the grid power sensor indicates that power is not available from the grid; and 
(3) cause the inverter relay to be in the open state when the grid power sensor indicates power is not available from the grid and when feedback from the grid relay indicates that the grid relay is in the closed state; 
(c) a wireless transmitter that is coupled to the grid power sensor that transmits a decouple signal when the grid power sensor detects a grid power failure; and 
(d) a plurality couplers that selectively couple the nonessential loads to the power distribution network, each of the plurality of couplers including a wireless receiver and a switch that is responsive to the wireless receiver and that decouples one of the nonessential loads from the power distribution network when a decouple signal is received.  
Claims 13, 15-19 depend on the independent claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TOAN T VU/Examiner, Art Unit 2836